COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




 
 
 
 
IN RE:  JAIME LUEVANO,
 
                            Relator.
 
 


 
 '
 
'
 
'
 
'
 
'


 
 
 
No. 08-04-00036-CR
 
AN ORIGINAL PROCEEDING
 
IN MANDAMUS




 
MEMORANDUM
OPINION
Relator Jaime Luevano
seeks a writ of mandamus to compel the district clerk to return motions that he
has filed in the trial court.  We have no
authority to issue a writ of mandamus to the district clerk in this case.  See Tex.
Gov=t Code Ann. ' 22.221(a),(b)
(Vernon Supp. 2004).  The petition for
writ of mandamus is denied.
 
SUSAN
LARSEN, Justice
February 19, 2004
 
Before Panel No. 4
Barajas, C.J., Larsen, and
McClure, JJ.
 
(Do Not Publish)